Citation Nr: 0827785	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2007) for residuals of a gunshot 
wound to the left thigh, with retained small foreign body in 
popliteal space. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a jaw 
disability/chronic periodontal disease.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1947 to May 
1948, and from November 1950 to August 1951. 

Initially, this appeal came to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A July 2002 rating decision denied entitlement to a 
compensable rating for residuals of a GSW to the left thigh, 
with retained small foreign body in popliteal space, and 
declined to reopen the veteran's previously denied claim for 
service connection for bilateral tinnitus.  In an October 
2004 decision, the Board reopened and granted service 
connection for bilateral tinnitus, granted a 10 percent 
rating for the residuals of a GSW to the left thigh, with 
retained small foreign body in popliteal space, and remanded 
the issue of entitlement to an extraschedular evaluation 
under 38 C.F.R. 
§ 3.321(b)(1) for the scar that is the residual of the 
veteran's gunshot wound to the left thigh for further notice 
and development.  

In a December 2004 rating decision, VA's Appeals Management 
Center (AMC), implemented the Board's October 2004 decision 
and granted service connection for bilateral tinnitus, 
assigning an initial 10 percent rating, and assigned a 10 
percent rating for a scar, residual of a GSW to the left 
thigh, with retained small foreign body in popliteal space, 
both effective from September 5, 2001.

In a VA Form 21-4142 signed by the veteran and received in 
April 2006, the veteran indicated in the comments section 
that: "1. Appeal was satisfied September 5, 2001 for gunshot 
would to left thigh at 10%. 2. Also appeal was satisfied for 
tinnitus at 10%. 3. Total combined rating is now 40%." As a 
result, the VA's December 2004 decision awarding service 
connection for bilateral tinnitus and a separate 10 percent 
rating for a scar, residual of a GSW to the left thigh, with 
retained small foreign body in popliteal space, has fully 
resolved these claims to the veteran's satisfaction.  Thus, 
these issues are no longer in appellate status.

In June 2006, the Board remanded the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for the scar that is the residual of the veteran's GSW to the 
left thigh for additional development.  It is again before 
the Board for appellate review.

In a December 2006 rating decision, the RO declined to reopen 
the veteran's claim for entitlement to service connection for 
a jaw disability/periodontal disease.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a jaw 
disability/chronic periodontal disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The Director of the Compensation and Pension Service has 
determined that the veteran's residuals of a gunshot wound of 
the left thigh with a small retained foreign body do not 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for assignment of an extraschedular evaluation 
for residuals of a gunshot wound of the left thigh with a 
small retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321(b) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in April 2006 that fully addressed all 
notice elements and was sent prior to the December 2006 
supplemental statement of the case, the initial AOJ decision 
in this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, an Administrative Decision 
by the VA Director of Compensation and Pension Services and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in May 2002.
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Extraschedular evaluation for residuals of a gunshot wound of 
the left thigh with a small retained foreign body

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, in a September 2007 letter, the RO referred the 
claim to the Director of Compensation and Pension Service 
(Director), for consideration of an extraschedular evaluation 
for the veteran's residuals of a gunshot wound of the left 
thigh with a small retained foreign body.

A February 2008 Administrative Review reflects the Director's 
assessment of whether the veteran's residuals of a gunshot 
wound of the left thigh with a small retained foreign body 
present an exceptional or unusual disability picture.  

The Director noted that the veteran's service treatment 
records showed that he suffered a shell fragment wound to the 
left popliteal region as the result of enemy mortar fire that 
required debridement and ligation of a small artery in the 
gastrocnemius region.  The wounds were described as 
superficial and no artery or nerve involvement was found.  A 
10 by 4 centimeter area was involved.  A VA examination 
conducted in 1952 revealed a ragged 8 inch longitudinal scar 
in the left popliteal space, without muscle atrophy.  A 
contemporaneous x-ray report showed a small metallic foreign 
body in the posterolateral soft tissues of the distal left 
thigh.  

May 2002 VA scars and muscle examination reports showed that 
the veteran complained of numbness in the left calf area.  
There was no loss of function due to pain associated with the 
scar.  There was no tenderness, adherence, tissue loss, 
inflammation, edema depression, breakdown or disfigurement of 
the left thigh scar.  The muscles examiner indicated that 
there was no injury to the bone, nerves or vascular structure 
of the left thigh.  Muscle damage was described as 
semimembranosus and semitendonsus without impairment to any 
muscle in the left thigh.  X-rays showed metallic fragments 
in the popliteal space.  Shrapnel wound of the left popliteal 
space with numbness was diagnosed.  

The Director found that no unusual or exceptional disability 
pattern had been demonstrated that would render application 
of the regular rating criteria as impractical.  It was noted 
that the Board had assigned a 10 percent evaluation for the 
gunshot wound scar on the left thigh based upon clinical 
findings of numbness of the scar.  The Director opined that 
the disability is properly rated under the regular rating 
criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 
7804.  The symptomatology, to include the presence of small 
retained foreign bodies of the left thigh gunshot wound does 
not present any unusual or exceptional disability pattern.  
Furthermore, the absence of any functional impairment as 
shown by the contemporaneous medical evidence renders the 
assignment of an extraschedular evaluation in this case to be 
completely untenable. 

Accordingly, entitlement to an extraschedular evaluation for 
the left thigh residuals of a gunshot wound with retained 
small foreign body in the left popliteal space is denied as 
there is clearly no unusual or exceptional disability pattern 
that renders the application of the regular rating criteria 
impractical pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for residuals of a gunshot wound to the left 
thigh, with retained small foreign body in popliteal space, 
is denied.


REMAND

In a December 2006 rating decision, the RO declined to reopen 
the veteran's claim for entitlement to service connection for 
a jaw disability/periodontal disease.  The veteran filed a 
notice of disagreement with this decision and, on July 11, 
2007, a statement of the case was issued.  The RO received on 
September 6, 2007, written correspondence from the veteran's 
attorney, with attached VA medical records showing ongoing 
dental treatment provided to the veteran.  The statement is 
timely as a substantive appeal received within 60 days of the 
issuance of the statement of the case.  It was also requested 
if anything further was required, please advise the veteran's 
attorney.  

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2007).  In this case, the appellant has not waived his right 
to have the new evidence reviewed by the AOJ.  The Board 
finds that further appellate consideration must be deferred 
at this time.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AOJ for the following action:

The AOJ should readjudicate the 
appellant's claim with consideration of 
the recent VA medical records showing VA 
treatment and any other additional 
evidence added to the record since the 
issuance of the statement of the case.  
If the benefits sought are not granted to 
the appellant's satisfaction, the AOJ 
should issue a supplemental statement of 
the case to the appellant and his 
attorney.  The requisite period of time 
for a response should be afforded.  

Thereafter, the claims file should be returned to the Board 
for appellate review.  No action is required by the appellant 
until he receives further notice.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


